EXAMINER’S AMENDMENT 

Authority for the following examiner’s amendment was provided by Applicant’s representative, Brian Pangrle, on 8/5/2021. 
Please make the following changes to the claims filed on 7/23/2021:- Docket application 

1. (currently amended) A mobile device comprising: 
a processor;
memory accessible to the processor; 
a microphone operatively coupled to the processor; 
a network interface operatively coupled to the processor; 
circuitry that, responsive to device user input, selects content; 
circuitry that parses device user voice utterance audio signals received via the microphone for a name and a type of device, wherein the device user voice utterance comprises a command to transmit the selected content;
circuitry that analyzes network information associated with remote mobile devices accessible via the network interface based at least in part on at least one of the name and the type of device to associate the name and the type of device with one of the remote mobile devices, wherein the network information is accessible via memory of network equipment and comprises an address and a text string for the one of the remote mobile devices, wherein the text string is broadcast by the one of the remote mobile devices, identifies the one of the remote mobile devices and differs from a text string formed by concatenation of the name and the type of device, and wherein the 
circuitry that issues a notification via the network interface to the one of the remote mobile devices, wherein the notification comprises a remote device user query to confirm or deny whether at least one of the name and the type of device is properly associated with the one of the remote mobile devices, wherein the device user and the remote device user differ;
circuitry that, responsive to receipt of a response to the remote device user query that confirms that at least one of the name and the type of device is properly associated with the one of the remote mobile devices to form a proper association, stores the proper association to memory, wherein the stored proper association comprises the name and the type of device and an identifier for the one of the remote mobile devices; and
circuitry that, responsive to the receipt of the response to the remote device user query that confirms, executes the command to transmit the selected content to the one of the remote mobile devices.
2.    (currently amended) The mobile device of claim 1, wherein the network information comprises wireless network information.
3.    (currently amended) The mobile device of claim 1, wherein the circuitry that parses comprises circuitry that parses audio signals for a possessive form that comprises the name and the type of device.
4. -6. (canceled).
7.    (currently amended) The mobile device of claim 1, wherein the notification comprises a remote device user query to confirm or deny whether the name is properly associated with the one of the remote mobile devices.
, wherein the notification comprises a remote device user query to confirm or deny whether the type of device is properly associated with the one of the remote mobile devices.
9.    (currently amended) The mobile device of claim 1, wherein the notification comprises a remote device user query to confirm or deny whether the name and the type of device are properly associated with the one of the remote mobile devices.
10.-12. (canceled).
13.    (currently amended) The mobile device of claim 1, wherein the network interface comprises an interface specified by IEEE.
14.    (currently amended) The mobile device of claim 1, wherein the type of device comprises a member selected from a group consisting of a handheld device and a wearable device.
15.    (currently amended) The mobile device of claim 1, wherein the type of device comprises a trademark.
16. -18. (canceled).
19. (currently amended) A method performed by a mobile device, the method comprising:
selecting content responsive to device user input of the mobile device:
parsing device user voice utterance audio signals received via a microphone of the mobile device for a name and a type of device, wherein the device user voice utterance comprises a command to transmit the selected content;
analyzing network information associated with remote mobile devices accessible via a network interface of the mobile device based at least in part on at least one of the 
issuing a notification via the network interface to the one of the remote mobile devices, wherein the notification comprises a remote device user query to confirm or deny whether at least one of the name and the type of device is properly associated with the one of the remote mobile devices, wherein the device user and the remote device user differ;
responsive to receipt of a response to the remote device user query that confirms that at least one of the name and the type of device is properly associated with the one of the remote mobile devices to form a proper association, storing the proper association to memory, wherein the stored proper association comprises the name and the type of device and an identifier for the one of the remote mobile devices; and
responsive to the receipt of the response to the remote device user query that confirms, executing the command to transmit the selected content to the one of the remote mobile devices.
20. (currently amended) One or more computer-readable storage media that comprises processor-executable instructions to instruct a mobile device to: 
select content responsive to device user input of the mobile device;
parse device user voice utterance audio signals received via a microphone of the mobile device for a name and a type of device, wherein the device user voice utterance comprises a command to transmit the selected content;

issue a notification via the network interface to the one of the remote mobile devices, wherein the notification comprises a remote device user query to confirm or deny whether at least one of the name and the type of device is properly associated with the one of the remote mobile devices, wherein the device user and the remote device user differ;
responsive to receipt of a response to the remote device user query that confirms that at least one of the name and the type of device is properly associated with the one of the remote mobile devices to form a proper association, store the proper association to memory, wherein the stored proper association comprises the name and the type of device and an identifier for the one of the remote mobile devices; and
responsive to the receipt of the response to the remote device user query that confirms, execute the command to transmit the selected content to the one of the remote mobile devices.
21.    (canceled).
22.    (currently amended) The mobile device of claim 1, wherein the circuitry that analyzes the network information utilizes at least a portion of the historical information for confirmation of the association of the name and the type 
23.    (canceled).
24.    (currently amended) The mobile device of claim 1, wherein the notification comprises an instruction to render the query to a display of the one of the remote mobile devices.
25. (currently amended) The mobile device of claim 24, wherein the instruction calls for rendering the query to the display as a text message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459